Title: To Thomas Jefferson from Tench Coxe, 30 June 1791
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia], 30 June 1791. Enclosing “some notes on the Portuguese regulations” based on reliable sources and according with his own previous knowledge and the “known spirit of the Portuguese commercial System.” He will furnish a similar paper on the other cases, meanwhile adding summary data on the Swedish subject.
Their West India trade (at St. Bartholomew’s) as free as possible, all sorts of goods importable and exportable in all sorts of vessels at trifling duty, thought to be ¼%. Tobacco duties ⅓ higher into Sweden in foreign than Swedish vessels. Cod and pickled fish, not wanted from abroad, could not be admitted, nor biscuit. Grain, rice, flour admitted on moderate duties, so also beef and  pork in casks, of which a good deal is imported from Ireland. Oak timber the only article of lumber admitted, except masts. Potash and pearlash made there in great quantities, no demand for foreign and none admitted. Duty on indigo moderate, on tobacco considerable. “Oil of whales admitted. The East India Trade a monopoly … no foreign ships can introduce India articles.” All foreign manufactures prohibited even in Swedish ships, but large quantities are introduced in their freeport Mastrandt and the Danish freeport Elsinore. Only about 12 or 1500 tierces of rice of 5 Cwt. each required, consumption being confined to affluent families. Naval stores and flaxseed neither wanted nor admitted. Demand for tobacco said to be 12,000 hhds.
“Foreign built ships prohibited to be made free bottoms, but for the recovery of debts, after sale for insufficiency, and repair &c. by which means some collusive naturalizations of them are effected. All foreigners Vessels are on the same footing.—Lord Sheffield on the proposed corn law will be found in this enclosure, as also the return of exports at large, and in the rough state a fair copy not being in the office. It will be perceived from this document that large contraband importations from the U. S. into foreign Countries take place.”
